COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                               §
  In the Matter of the Estate of Jose Casares,           No. 08-17-00057-CV
  Deceased,                                    §
                                                            Appeal from the
                        Appellant.             §
                                                          Probate Court No. 1
                                               §
                                                       of El Paso County, Texas
                                               §
                                                          (TC# 2010-P00681)
                                               §

                                           ORDER

       On April 20, 2017 this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On May 1,

2017 Appellees timely filed their objection. The Court finds Appellees’ objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Appellant’s Brief is now due in this Court on or before June 1, 2017.

       IT IS SO ORDERED this 2nd day of May, 2017.




                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.